      Case 1:19-cv-00117-JRH-BKE Document 32 Filed 04/30/20 Page 1 of 1


                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                    AUGUSTA DIVISION

WALTON PLAZA PROPERTIES, LLC, and )
WALTON PLAZA INVESTORS, LLC,          )
                                      )
           Plaintiffs,                )
                                      )
        v.                            )                            CV 119-117
                                      )
GH WALTON WAY, LLC, d/b/a Gold’s Gym, )
et al.,                               )
                                      )
           Defendants.                )
                                 _________

                                           ORDER
                                           _________

       The parties filed a Rule 26(f) Report, in which they reiterate the settlement posture of

the case and request a stay of discovery as they finalize the settlement. (Doc. no. 31.) The

parties further state settlement has been slowed by the current COVID-19 pandemic, and if

no settlement is reached by June 15, 2020, Defendants will file a renewed motion to dismiss

and motion to stay. (Id.) For good cause shown, the Court GRANTS the parties’ request

and STAYS all discovery in this action through June 15, 2020. (Id.) In the event settlement

is not finalized, the parties shall inform the undersigned to that effect in a status report to be

filed on or before June 15, 2020.

       SO ORDERED this 30th day of April, 2020, at Augusta, Georgia.
